The following opinion was filed September 20, 1945:
In the application for rehearing, Mike V. Mascari and Salvadore R. Mascari, petitioners and appellants, rely on the case of Jackson MillingCo. v. Scott (1907), 130 Wis. 267, 110 N.W. 184.  In the application for an order to show cause why judgment of foreclosure and sale should not be set aside and vacated, the only claim made by petitioners is that an agreement was entered into by the Home Owners' Loan Corporation to accept payments of $38 per month for a specified period of time in full settlement of the obligation, and that said payments were made and continued until the action of foreclosure was commenced and for a period of three months thereafter, the last three payments having been refunded.  Petitioners state that they are sons of Rosario Mascari, mortgagor, and that they furnished the funds to him to make the payments and were to have a lien upon the property as security for advancing this money.  This is the same defense that Rosario Mascari set forth in his answer to the original complaint served on him.  It amounts to a denial of the liability for unpaid taxes and insurance and other items amounting to $1,053.24 in addition to the principal and interest which was payable under the terms of the note and mortgage, and an assertion that these items were included in the claimed plan of settlement of the original indebtedness. No new issue is set forth in the petition or affidavits of petitioners.  With this true they fail to bring themselves *Page 195 
within the rule of Jackson Milling Co. v. Scott, supra, which holds that where enforcement of a judgment against petitioners would be unjust because of the judgment having been paid or its never having been a lien or claim against the property petitioners may apply for relief in the original action.  In the foregoing case claim was made that the judgment was paid after it was entered.  Petitioners herein make no claim that the indebtedness has been paid but merely question the amount of the indebtedness and whether there has been a default, which issue is also raised by the mortgagor.  Petitioners were not joined as parties to the original action and therefore are not bound by this judgment, which leaves them in a position to litigate any rights which they may have.
By the Court. — Motion for rehearing denied, without costs.